On Petition por a Rehearing.
Miller, J.
A petition, supported by the affidavit of one of appellant’s attorneys, has been filed for a rehearing. The ground upon which it is asked is to enable the appellant to file a supplemental brief, which he supposes was made necessary by reason of the amendment of the record upon certi*474orari, by bringing into the transcript the claim filed against the estate, which brief he did not file prior to the adjudication on account of his failure to obtain notice of the return to the certiorari.
Filed March 20, 1891.
A rehearing will not be granted to enable a party to file a brief or to move for the dismissal of the appeal (Board, etc., v. Hall, 70 Ind. 469; Bitting v. Ten Eyck, 82 Ind. 421) or to correct the transcript. Porter v. Choen, 60 Ind. 338; Board, etc., v. Center Tp., 105 Ind. 422.
In this case the appellant filed his brief on the 18th day of July, 1888, in ignorance, we may infer, of the omission of the claim from the transcript; as the case was argued upon that assumption we fail to see why the making of the correction should call for an additional argument.
The application for the certiorari was made in behalf of the appellant on the 18th day of November, 1890, and the correction returned December 11th, and judgment affirmed January 7th, 1891. No sufficient excuse is disclosed for the failure to file such briefs as counsel desired within the time fixed by the rules of this court.
No questions of law are argued in the petition, and we are satisfied with the original opinion.
The petition for a rehearing is overruled.